EXHIBIT 10.1

 

PROMISSORY NOTE

 

DATE: January 26, 2018

CITY: Anaheim

STATE: California

 

PRINCIPAL AMOUNT: 125,000

  



LENDER:

Lender Name

Address

City, State Zip

 

 

BORROWER:

BioCorRx, Inc.

2390 E. Orangewood Avenue, Suite 575

Anaheim, CA 92806



 

FOR VALUE RECEIVED, Borrower promises to pay to the order of Lender the sum of
One Hundred Thousand Twenty-Five Dollars ($125,000), together with interest and
other charges provided herein pursuant to the terms of this Note.

 

1. INTEREST: Interest on the balance due shall accrue from the date of this Note
at the rate of eight percent (8%) per annum.

 

2. BALOON PAYMENT: The Principal Amount of this Promissory Note together with
(accrued and unpaid interest) is due and payable on or before July 26, 2018 (the
“Maturity Date”).

 

3. PREPAYMENT: Any portion or all of the balance due on this Note may be prepaid
at any time without penalty.

 

4. PLACE OF PAYMENT: All payments shall be made payable to Lender and delivered
or sent to the address of Lender as provided above, or at such other place as
Lender may hereafter designate in writing.

 

5. DEFAULT/TIME OF ESSENCE: Time of payment and performance is of the essence of
this Promissory Note. In the event that Borrower shall fail to make any payment
due or to perform any of the terms of this agreement, Lender, at Lender's option
and subject to the requirements of notice provided herein, shall have the
following rights (no one of which shall be waived by exercise of another):

 

a. To declare the full, unpaid balance of this Note, plus interest and other
charges accruing thereon, immediately due and payable;

 

b. To specifically enforce the terms of this agreement by suit in equity;

 

c. To bring an action for the unpaid and overdue payments without waiving the
right to pursue the principal balance, interest, and additions thereto which are
due pursuant to the terms of this Note; and

 

d. To pursue any and all other rights and remedies provided in law or equity.

 



  1

   



 

6. DEFAULT NOTICE: Lender shall not be required to give notice of Borrower's
failure to make payments provided herein. However, Borrower shall not be deemed
in default for failing to perform any covenant or condition of this Promissory
Note, other than the making of payments due hereunder, until notice of said
default has been given by Lender to Borrower and Borrower shall have failed to
remedy said default within ten (10) days after the giving of the notice. Notice
for this purpose shall be deemed to have been given by the deposit in the mail
of a certified letter containing said notice and addressed to Borrower at the
address herein described. Unless Borrower sends payment by certified mail,
Borrower specifically accepts the risk of loss of any payment in the mail or in
transfer to the Lender or Lender's agent; and it shall be Borrower's duty to
verify that the payment actually has been received if Borrower desires such
verification.

 

7. NON-WAIVER: Failure by Lender at any time to require performance by Borrower
of any of the provisions hereof shall in no way affect Lender's right hereunder
to enforce the same nor shall any waiver by Lender of any breach hereof be held
to be a waiver of any succeeding breach or waiver of this non-waiver clause.

 

8. MODIFICATION: This Promissory Note may be modified only by written agreement
signed by both Lender and Borrower.

 

9. APPLICABLE LAW: Notwithstanding the fact that Borrower is a Nevada
corporation with its principal place of business located in California, the
parties acknowledge, agree and have negotiated that this Note shall be governed
by the laws of the State of California and jurisdiction shall be deemed proper
at Los Angeles County, California.

 

10. ATTORNEY FEES: If this Promissory Note is placed in the hands of an attorney
for collection, Borrower promises and agrees to pay Lender's reasonable attorney
and legal assistant fees and collection costs, including title and financing
statement search costs, even though no suit or action is filed hereon; however,
if a suit or an action is filed hereon, the amount of such reasonable attorney
and legal assistant fees and other costs shall be fixed by the court or courts,
in which the suit or action, including any appeal therefrom, is tried, heard, or
decided. In the event that Borrower files for protection under the U.S.
Bankruptcy Act during the term of this agreement, Borrower shall pay to Lender
all of Lender's attorney fees and costs incurred to protect Lender's interest
during the term of the bankruptcy, whether or not Lender is the prevailing
party.

 

11. ADDITIONAL CONSIDERATION FOR LOAN: As Additional consideration to Lender for
the loan to Borrower, Borrower shall issue to Lender Fifty Thousand (50,000)
shares of common stock of Borrower. The issuance of shares of common stock by
Borrower to Lender shall occur within fifteen (15) days of receiving funds from
Lender.

 



BORROWER:

   

 

BioCorRx, Inc.

a Nevada corporation

 

      By: /s/ Lourdes Felix

Name:

Lourdes Felix   Its: Chief Financial and Operating Officer  



 

 



2



 